       Case 4:20-cv-01717 Document 1 Filed on 05/15/20 in TXSD Page 1 of 7



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

CERTAIN UNDERWRITERS AT                           §
LLOYD’S, LONDON                                   §
                                                  §
     Plaintiff,                                   §
                                                  §
v.                                                §             CASE NO. 4:20-cv-1717
                                                  §
AARON LUMBRERAS AND                               §
ELIZABETH LUMBRERAS                               §
                                                  §
     Defendants.                                  §

                         COMPLAINT FOR DECLARATORY RELIEF

        Plaintiff, Certain Underwriters at Lloyd’s, London. (“Underwriters”), files its Complaint

for Declaratory Relief against Defendants, Aaron and Elizabeth Lumbreras, as follows:

                                              PARTIES

       1.         Underwriters is a foreign insurance corporation duly incorporated under the laws

of the United Kingdom. Underwriters issued and delivered a policy of insurance in the State of

Texas pursuant to the Texas Insurance Code.

       2.         Upon information and belief, Aaron Lumbreras and Elizabeth Lumbreras reside at

3801 North Glasscock Road, Mission, Texas 78572 and may be served with process at that

address.

                                                VENUE

        3.        Venue is proper in this Honorable Court pursuant to 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to this suit occurred in this Judicial District

and the property that is the subject of the action is situated in this Judicial District.

                                          JURISDICTION

        4.        This Court has jurisdiction pursuant to 28 U.S.C. § 1332 due to Diversity of
       Case 4:20-cv-01717 Document 1 Filed on 05/15/20 in TXSD Page 2 of 7



Citizenship of the parties. The matter in controversy exceeds $75,000.00 exclusive of interest

and costs.

                                               BACKGROUND

        5.       Underwriters issued an insurance policy numbered AT300161107 to Defendants,

which provided certain coverages during the policy period spanning July 21, 2017 to July 21,

2018 (the “Policy”).

        6.       Defendants are seeking coverage under the Policy in connection with an insurance

claim reported to Underwriters on or about June 22, 2018 for damages allegedly sustained to 205

East 9th Street, Mission, Texas 78572 (the “Property”) on June 21, 2018.

        7.       Defendants allege that the Property’s roof and interior sustained storm damages

which are covered under the Policy. They claim the property was “in the direct line of the severe

wind, rain, and/or hail storm” and the resulting damages have caused them “significant

problems.”1

        8.       Based on these allegations, Defendants have demanded Underwriters provide

certain coverages to them in connection with the claim, but Underwriters believes that it has no

obligation to Defendants under the Policy in light of clear and unequivocal policy exclusions. As

a result, Underwriters asserts that the Policy excludes coverage for Defendants’ claim. The

Policy language relevant to the analysis of this matter is set out on Exhibit B, which is

incorporated here as if set forth in full.

        9.       The Building and Personal Property Coverage Form section of the Policy

provides that Underwriters will “pay for direct physical loss of or damage to Covered Property at

the premises described in the Declarations caused by or resulting from any Covered Cause of


1
 See correspondence dated June 26, 2019, attached and incorporated herein for all purposes as if copied verbatim as
Exhibit A, p. 1.

                                                         2
        Case 4:20-cv-01717 Document 1 Filed on 05/15/20 in TXSD Page 3 of 7



Loss.”2 The property described in the Policy Declarations is Defendants’ convenience store

located at 205 East 9th Street, Mission, Texas 785723—the same property for which they allege

damages and seek coverage.4

         10.      The Policy has a Broad Form Cause of Loss as listed in the Policy Declarations.5

That form defines the Covered Causes of Loss (i.e. what type of losses are covered by the policy)

to the following:

                  4. Windstorm or Hail, but not including
                     ...

                        c. Loss or damage to the interior of any building or structure, or the
                           property inside the building or structure, caused by rain, snow,
                           sand, or dust, whether driven by wind or not, unless the building or
                           structure first sustains wind or hail damage to its roof or walls
                           through which the rain, snow, sand or dust enters.
                  ...

                  14. Water Damage

                        a. Water Damage, meaning accidental discharge or leakage of water
                           or steam as the direct result of the breaking apart or cracking of a
                           plumbing, heating, air conditioning or other system or appliance,
                           that is located on the described premises and contains water or
                           steam.

                               However, Water Damage does not include:

                               (1) Discharge or leakage from:

                                  (a) An Automatic Sprinkler System;

                                  (b) A sump or related equipment and parts, including overflow
                                      due to sump pump failure or excessive volume of water; or

                                  (c) Roof drains, gutters, downspouts or similar fixtures or
                                      equipment;


2
  Exhibit B, p. 10.
3
  Id., at p. 5.
4
  Exhibit A.
5
  Exhibit B., at pp. 5 & 10.

                                                       3
           Case 4:20-cv-01717 Document 1 Filed on 05/15/20 in TXSD Page 4 of 7



                               (2) The cost to repair any defect that caused the loss or damage;

                               (2) Loss or damage caused by or resulting from continuous or
                                   repeated seepage or leakage of water, or the presence or
                                   condensation of humidity, moisture or vapor, that occurs over a
                                   period of 14 days or more;
                               ...

                           b. If coverage applies subject to a. above, and the building or
                              structure containing the system or appliance is Covered Property,
                              we will also pay the cost to tear out and replace any part of the
                              building or structure to repair damage to the system or appliance
                              from which the water or steam escapes. But we will not pay the
                              cost to repair any defect that caused the loss or damage.6

            11.          Under these provisions, the interior damages caused by rain water are not

covered unless there is first a wind or hail-created opening in the exterior of the building.

            12.      Further, the Policy contains coverage for Collapse, but this coverage is limited to

only “an abrupt collapse as described in C.1 through C.7.”7 The provisions in that section of the

Policy applicable here are C.1, C.2.a, and C.2. e., which state as follows:

                           1. For the purpose of this Additional Coverage - Collapse, abrupt
                              collapse means an abrupt falling down or caving in of a building or
                              any part of a building with the result that the building or part of the
                              building cannot be occupied for its intended purpose.

                           2. We will pay for direct physical loss or damage to Covered
                              Property, caused by abrupt collapse of a building or any part of a
                              building that is insured under this Coverage Form or that contains
                              Covered Property insured under this Coverage Form, if such
                              collapse is caused by one or more of the following:

                               a. Fire; lightning; explosion; windstorm or hail; smoke; aircraft or
                                  vehicles; riot or civil commotion; vandalism; leakage from fire-
                                  extinguishing equipment; sinkhole collapse; volcanic action;
                                  breakage of building glass; falling objects; weight of snow, ice
                                  or sleet; water damage, meaning accidental discharge or
                                  leakage of water or steam as the direct result of the breaking
                                  apart or cracking of a plumbing, heating, air conditioning or
                                  other system or appliance (other than a sump system including

6
    Id., at pp. 32-33.
7
    Id., at pp. 36-37.

                                                         4
           Case 4:20-cv-01717 Document 1 Filed on 05/15/20 in TXSD Page 5 of 7



                                      its related equipment and parts), that is located on the described
                                      premises and contains water or steam; all only as insured
                                      against in this Coverage Part;

                                ...

                                e. Weight of rain that collects on a roof8

            13.        Here, the Property’s roof is intact and has not collapsed; instead, the only

damages to the building are on the interior and can be seen in form of water damages to various

ceilings, walls, and floors. There is no identifiable opening on the exterior of the building

resulting from wind or hail that is allowing water into the building. Notably, Defendants claim

that certain portions of those ceilings have “collapsed” due to over saturation. However, the

Policy does not provide coverage for damages caused by collapse unless the collapse itself is

caused by a specifically named cause, in this case, windstorm, hail, or the weight of rain

collecting on the roof. None of these causes breached the exterior roofing surface or caused the

roof to collapse; therefore, none of these causes have caused the interior ceilings to collapse.

            14.        Lastly, the policy excludes coverage for flood damages.9 Specifically, the Policy

states as follows:

            B. Exclusions

                  1. We will not pay for loss or damage caused directly or indirectly by any of
                     the following. Such loss or damage is excluded regardless of any other
                     cause or event that contributes concurrently or in any sequence to the loss.

                       ...

                       g. Water

                             (1) Flood, surface water, waves, tides, tidal waves, overflow of any
                                 body of water, or their spray, all whether driven by wind or not.

            15.        Therefore, any flood damages present at the property are also excluded from

8
    Id.
9
    Id., at p. 33-34

                                                            5
      Case 4:20-cv-01717 Document 1 Filed on 05/15/20 in TXSD Page 6 of 7



coverage.

       16.       Based upon these policy provisions, there is no coverage for Defendants’

insurance claim. Attached as Exhibit C are photographs Defendants’ public adjuster Oscar

Salinas, Jr. provided of the alleged damages at the property. None of the photographs show any

storm damage to the exterior of the building, nor do they show that any portion of the building

has collapsed. Instead, they only show interior water stains and damaged ceiling tiles. Based

upon the policy provisions above, there are no covered damages to this building that occurred on

June 21, 2018.

                                             PRAYER

       17.       Underwriters prays that Aaron Lumbreras and Elizabeth Lumbreras be cited to

appear and answer and, upon final trial, Underwriters be granted judgment as follows:

                 a. Declaring that Certain Underwriters at Lloyd’s, London is not obligated in any

                    way under the policy to provide the coverage requested by Defendants or

                    make any payment for the damages sought by Defendants.

                 b. Declaring that Certain Underwriters at Lloyd’s, London be awarded such

                    other and further relief, both general and special, at law and in equity, to

                    which it may show itself justly entitled.


                                                       Respectfully submitted,

                                                       /s/ Les Pickett
                                                       Les Pickett
                                                         “Attorney-in-Charge”
                                                         Federal I.D. No. 14306
                                                         State Bar No. 15980520
                                                       William D. Abbott
                                                         Federal I.D. No. 2789456
                                                         State Bar No. 24087069



                                                  6
    Case 4:20-cv-01717 Document 1 Filed on 05/15/20 in TXSD Page 7 of 7




OF COUNSEL:
GALLOWAY, JOHNSON, TOMPKINS, BURR & SMITH
1301 McKinney Suite 1400
Houston, Texas 77010
(713) 599-0700 – Telephone
(713) 599-0777 – Facsimile
ATTORNEYS FOR PLAINTIFF
CERTAIN UNDERWRITERS AT LLOYD’S, LONDON




                                     7
